Exhibit 10.1

DUNE ENERGY, INC.

2012 STOCK INCENTIVE PLAN

ARTICLE I

INTRODUCTION

1.1 Purpose. The Dune Energy, Inc. 2012 Stock Incentive Plan (the “Plan”) is
intended to promote the interests of Dune Energy, Inc., a Delaware corporation,
(the “Company”) and its stockholders by encouraging Employees and Non-Employee
Directors of the Company or its Affiliates (as defined below) to acquire or
increase their equity interests in the Company, thereby giving them an added
incentive to work toward the continued growth and success of the Company. The
Board of Directors of the Company (the “Board”) also contemplates that through
the Plan, the Company and its Affiliates will be better able to compete for the
services of the individuals needed for the continued growth and success of the
Company.

1.2 Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

“Affiliate” means (i) any entity in which the Company, directly or indirectly,
owns 10% or more of the combined voting power, as determined by the Committee,
(ii) any “parent corporation” of the Company (as defined in section 424(e) of
the Code), (iii) any “subsidiary corporation” of any such parent corporation (as
defined in section 424(f) of the Code) of the Company and (iv) any trades or
businesses, whether or not incorporated which are members of a controlled group
or are under common control (as defined in Sections 414(b) or (c) of the Code)
with the Company; provided, that, for the purpose of issuing Options or Stock
Appreciation Rights, “Affiliate” means any corporation or other entity in a
chain of corporations and/or other entities in which the Company has a
“controlling interest” within the meaning of Treas. Reg. § 1.414(c)-2(b)(2)(i),
but using the threshold of 50 percent ownership wherever 80 percent appears.

“Awards” means, collectively, Options, Purchased Stock, Bonus Stock, Stock
Appreciation Rights, Phantom Stock, Restricted Stock, Performance Awards, or
Other Stock or Performance Based Awards.

“Bonus Stock” is defined in Article V.

“Cause” for termination of any Participant who is a party to an agreement of
employment with or services to the Company shall mean termination for “Cause” as
such term is defined in such agreement, the relevant portions of which are
incorporated herein by reference. If such agreement does not define “Cause” or
if a Participant is not a party to such an agreement, “Cause” means (i) the
willful commission by a Participant of a criminal or other act that causes or is
likely to cause substantial economic damage to the Company or an Affiliate or
substantial injury to the business reputation of the Company or Affiliate;
(ii) the commission by a Participant of an act of fraud in the performance of
such Participant’s duties on behalf of the Company or an Affiliate; or (iii) the
continuing willful failure of a Participant to perform the duties of such
Participant to the Company or an Affiliate (other than such failure resulting
from the Participant’s incapacity due to physical or mental illness) after
written notice thereof (specifying the particulars thereof in reasonable detail)
and a reasonable opportunity to be heard and cure such failure are given to the
Participant by such entity or person as is designated by the Board. For purposes
of the Plan, no act, or failure to act, on the Participant’s part shall be
considered “willful” unless done or omitted to be done by the Participant not in
good faith and without reasonable belief that the Participant’s action or
omission was in the best interest of the Company or an Affiliate, as the case
may be.

“Change in Control” shall be deemed to have occurred upon any of the following
events:

(i) A merger or consolidation to which the Company is a party if the individuals
and entities who were stockholders of the Company immediately prior to the
effective date of such a merger or consolidation have beneficial ownership or
less than 50% of the total combined voting power for election of directors of
the surviving corporation following the effective date of such merger or
consolidation; or

(ii) The sale of all or substantially all of the assets of the Company to any
person or entity that is not a wholly owned subsidiary of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations thereunder.



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee appointed by the Board to
administer the Plan or, if none, the Board; provided however, that with respect
to any Award granted to a Covered Employee which is intended to be
“performance-based compensation” as described in Section 162(m)(4)(c) of the
Code, the Committee shall consist solely of two or more “outside directors” as
described in Section 162(m)(4)(c)(i) of the Code.

“Common Stock” means the common stock of the Company, $.001 par value per share.

“Covered Employee” shall mean each of the Employees/officers of the Company as
described in Section 162(m) of the Code and applicable rules, regulations and
guidance issued thereunder.

“Disability” means either (i) an inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months or (ii) the receipt of
income replacements by the Participant, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, for a
period of not less than 3 months under the Company’s accident and health plan.

“Effective Date” means the date that is adopted by the Board. The provisions of
the Plan are applicable to all Awards granted on or after the Effective Date.

“Employee” means any common law employee of the Company or an Affiliate.

“Employment” includes any period in which a Participant is an Employee to the
Company or an Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value or FMV Per Share”. The Fair Market Value or FMV Per Share of
the Common Stock shall be the closing price on the over-the-counter market or
other national securities market, if applicable, for the date of the
determination, or if no trade of the Common Stock shall have been reported for
such date, the closing sales price quoted on such exchange for the most recent
trade prior to the determination date. If shares of the Common Stock are not
listed or admitted to trading on any exchange, over-the-counter market or any
similar organization as of the determination date, the FMV Per Share shall be
determined by the Committee in good faith using any fair and reasonable means
selected in its discretion.

“Incentive Option” means any option that satisfies the requirements of Code
Section 422 and is granted pursuant to Article III of the Plan.

“Non-Employee Director” means persons who are members of the Board but who are
not Employees of the Company or any Affiliate. Non-Employee Director shall
include any non-elected director emeritus serving in an advisory capacity to the
Board.

“Non-Qualified Option” shall mean an option not intended to satisfy the
requirements of Code Section 422 and which is granted pursuant to Article II of
the Plan.

“Option” means an option to acquire Common Stock granted pursuant to the
provisions of the Plan, and refers to either an Incentive Stock Option or a
Non-Qualified Stock Option, or both, as applicable.

“Option Expiration Date” means the date determined by Committee, which shall not
be more than ten years after the date of grant of an Option.

“Optionee” means a Participant who has received or will receive an Option.

“Other Stock or Performance-Based Award” means an award granted pursuant to
Article IX of the Plan that is not otherwise specifically provided for, the
value of which is based in whole or in part upon the value of a share of Common
Stock.

“Participant” means any Employee and Non-Employee Director granted an Award
under the Plan.

“Performance Award” means an Award granted pursuant to Article VIII of the Plan,
which, if earned, shall be payable in shares of Common Stock, cash or any
combination thereof.

“Purchased Stock” means a right to purchase Common Stock granted pursuant to
Article IV of the Plan.

“Phantom Stock” means an Award of the right to receive cash or shares of Common
Stock issued at the end of a Restricted Period that is granted pursuant to
Article VI of the Plan.



--------------------------------------------------------------------------------

“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.

“Restricted Stock” shall mean any share of Common Stock, prior to the lapse of
restrictions thereon, granted under Article VII of the Plan.

“Spread” means the amount determined pursuant to Section 6.1(a) of the Plan.

“Stock Appreciation Rights” means an Award granted pursuant to Article VI of the
Plan.

1.3 Shares Subject to the Plan. The aggregate number of shares of Common Stock
that may be issued under the Plan shall not exceed 3,250,000 shares of Common
Stock (subject to adjustment as described below). In addition, during any
calendar year, the number of shares of Common Stock issued or reserved for
issuance as options under the Plan to any one Participant plus the number of
such shares underlying Stock Appreciation Rights that may be granted to that
same Participant shall not exceed 500,000 shares. Notwithstanding the above,
however, in the event that at any time after the Effective Date the outstanding
shares of Common Stock are changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of a merger,
consolidation, recapitalization, reclassification, stock split, stock dividend,
combination of shares or the like, the aggregate number and class of securities
available under the Plan shall be ratably adjusted by the Committee. Upon the
occurrence of any of the events described in the immediately preceding sentence,
in order to ensure that after such event the shares of Common Stock subject to
the Plan and each Participant’s proportionate interest shall be maintained
substantially as before the occurrence of such event, the Committee shall, in
such manner as it may deem equitable, adjust (i) the number of shares of Common
Stock with respect to which Awards may be granted, (ii) the number of shares of
Common Stock subject to outstanding Awards, and (iii) the grant or exercise
price with respect to an Award. Such adjustment in an outstanding Option shall
be made (i) without change in the total price applicable to the Option or any
unexercised portion of the Option (except for any change in the aggregate price
resulting from rounding-off of share quantities or prices) and (ii) with any
necessary corresponding adjustment in exercise price per share. The Committee’s
determinations shall be subject to approval by the Board. In the event the
number of shares to be delivered upon the exercise or payment of any Award
granted under the Plan is reduced for any reason whatsoever or in the event any
Award (or portion thereof) granted under the Plan can no longer under any
circumstances be exercised or paid, the number of shares no longer subject to
such Award shall thereupon be released from such Award and shall thereafter be
available under the Plan for the grant of additional Awards. Shares that cease
to be subject to an Award because of the exercise of the Award, or the vesting
of a Restricted Stock Award or similar Award, shall no longer be subject to any
further grant under the Plan. Shares issued pursuant to the Plan (i) may be
treasury shares, authorized but unissued shares or, if applicable, shares
acquired in the open market and (ii) shall be fully paid and nonassessable. No
fractional shares shall be issued under the Plan; payment for any fractional
shares shall be made in cash.

1.4 Administration of the Plan. The Plan shall be administered by the Committee.
Subject to the provisions of the Plan, the Committee shall interpret the Plan
and all Awards under the Plan, shall make such rules as it deems necessary for
the proper administration of the Plan, shall make all other determinations
necessary or advisable for the administration of the Plan and shall correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any Award under the Plan in the manner and to the extent that the Committee
deems desirable to effectuate the Plan. No member of the Committee shall vote or
act upon any matter relating solely to himself. Grants of Awards to any
Participant, the terms thereof and any amendment thereto shall be subject to
approval by the Board.

1.5 Amendment and Discontinuance of the Plan. The Board may amend, suspend or
terminate the Plan; provided, however, no amendment, suspension or termination
of the Plan may without the consent of the holder of an Award terminate such
Award or adversely affect such person’s rights with respect to such Award in any
material respect.

1.6 Granting of Awards to Participants. Subject to approval of the Board, the
Committee shall have the authority to grant, prior to the expiration date of the
Plan, Awards to such Employees and Non-Employee Directors as may be selected by
it on the terms and conditions hereinafter set forth in the Plan. In selecting
the persons to receive Awards, including the type and size of the Award, the
Committee may consider any factors that it may deem relevant.



--------------------------------------------------------------------------------

1.7 Term of Plan. If not sooner terminated under the provisions of the Plan, the
Plan shall terminate upon, and no further Awards shall be made, after the tenth
(10th) anniversary of the Effective Date.

1.8 Leave of Absence. If an Employee is on military, sick leave or other bona
fide leave of absence, such person shall be considered an “Employee” for
purposes of an outstanding Award during the period of such leave provided it
does not exceed 90 days, or, if longer, so long as the person’s right to
reemployment is guaranteed either by statute or by contract. If the period of
leave exceeds 90 days, the employment relationship shall be deemed to have
terminated on the 91st day of such leave, unless the person’s right to
reemployment is guaranteed by statute or contract.

ARTICLE II

NONQUALIFIED STOCK OPTIONS

2.1 Eligibility. All Employees and Non-Employee Directors shall be eligible for
grants of Options according to the terms set forth below. Each Non-Qualified
Option granted under the Plan shall be evidenced by a written agreement between
the Company and the individual to whom Non-Qualified Options were granted.

2.2 Exercise Price. The exercise price to be paid for each share of Common Stock
deliverable upon exercise of each Option granted under this Article II shall not
be less than the FMV Per Share on the date of grant of such Option. The exercise
price for each Option granted under Article II shall be subject to adjustment as
provided in Section 10.13.

2.3 Terms and Conditions of Options. Options shall be in such form as the
Committee may from time to time recommend and the Board shall approve, shall be
subject to the following terms and conditions and may contain such additional
terms and conditions as are not inconsistent with this Article II:

(a) Option Period and Conditions and Limitations on Exercise. No Option shall be
exercisable later than the Option Expiration Date. To the extent not prohibited
by other provisions of the Plan, each Option shall be exercisable at such time
or times as may be determined at the time such Option is granted.

(b) Manner of Exercise. To exercise an Option, the person or persons entitled to
exercise it shall provide notice to the Company at its principal executive
office, directed to the Committee, such exercise to be effective at the time of
receipt of such notice at the Company’s principal executive office during normal
business hours, stating the number of shares with respect to which the Option is
being exercised together with payment for such shares plus any required
withholding taxes, unless other arrangements for withholding tax liability have
been made with the Committee. The notice shall be delivered in person, by
certified or regular mail, or by such other method as determined from time to
time by the Committee or Plan Administrator.

(c) Payment of Exercise Price and Required Withholding. In order to exercise an
Option, the person or persons entitled to exercise it shall deliver to the
Company payment in full for (i) the shares being purchased, and (ii) unless
other arrangements have been made with the Committee, any required withholding
taxes. The payment of the exercise price for each Option shall either be (i) in
cash or by check payable and acceptable to the Company, (ii) with the consent of
the Committee, by tendering to the Company shares of Common Stock having an
aggregate Fair Market Value as of the date of exercise that is not greater than
the full exercise price for the shares with respect to which the Option is being
exercised and by paying any remaining amount of the exercise price as provided
in (i) above (provided, that such tendered shares of Common Stock have been
owned on a fully vested basis by the optionee for more than six (6) months prior
to exercise), or (iii) with the consent of the Committee and subject to such
instructions as the Committee may specify, at the person’s written request the
Company may deliver certificates for the shares of Common Stock for which the
Option is being exercised to a broker for sale on behalf of the person, provided
that the person has irrevocably instructed such broker to remit directly to the
Company on the person’s behalf the full amount of the exercise price from the
proceeds of such sale. In the event that the Optionee elects to make payment as
allowed under clause (ii) above, the Committee may, upon confirming that the
Optionee owns the number of additional shares being tendered, authorize the
issuance of a new certificate for the number of shares being acquired pursuant
to the exercise of the Option less the number of shares being tendered upon the
exercise and return to the person (or not require surrender of) the certificate
for the shares being tendered upon the exercise. If the Committee so requires,
such person or persons shall also deliver a written representation that all
shares being purchased are being acquired for investment and not with a view to,
or for resale in connection with, any distribution of such shares.



--------------------------------------------------------------------------------

(d) Options not Transferable. Except as provided below, no Non-Qualified Option
granted hereunder shall be transferable other than by (i) will or by the laws of
descent and distribution or (ii) pursuant to a domestic relations order and,
during the lifetime of the Participant to whom any such Option is granted, and
it shall be exercisable only by the Participant (or his guardian). Any attempt
to transfer, assign, pledge, hypothecate or otherwise dispose of, or to subject
to execution, attachment or similar process, any Option granted hereunder, or
any right thereunder, contrary to the provisions hereof, shall be void and
ineffective, shall give no right to the purported transferee. With Committee
approval, the Participant (or his guardian) may transfer, for estate planning
purposes, all or part of a Non-Qualified Option to one or more immediate family
members or related family trusts or partnerships or similar entities.

(e) Listing and Registration of Shares. Each Option shall be subject to the
requirement that if at any time the Committee determines that the listing,
registration, or qualification of the shares subject to such Option under any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the issue or purchase of shares thereunder,
such Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained and the same shall have been free of any conditions not acceptable to
the Committee.

2.4 Option Repricing. With Board and shareholder approval, the Committee may
grant to holders of outstanding Non-Qualified Options, in exchange for the
surrender and cancellation of such Non-Qualified Options, new Non-Qualified
Options having exercise prices lower (or higher with any required consent) than
the exercise price provided in the Non-Qualified Options so surrendered and
canceled and containing such other terms and conditions as the Committee may
deem appropriate.

2.5 Amendment. Subject to Board approval, the Committee may, without the consent
of the person or persons entitled to exercise any outstanding Option, amend,
modify or terminate such Option; provided, however, such amendment, modification
or termination shall not, without such person’s consent, reduce or diminish the
value of such Option determined as if the Option had been exercised, vested,
cashed in or otherwise settled on the date of such amendment or termination.
Subject to Board approval, the Committee may at any time or from time to time,
in the case of any Option which is not then immediately exercisable in full,
accelerate the time or times at which such Option may be exercised to any
earlier time or times.

2.6 Acceleration of Vesting. Any Option granted hereunder which is not otherwise
vested shall vest (unless specifically provided to the contrary in the document
or instrument evidencing an Option granted hereunder) upon (i) termination,
removal or resignation of an Employee or Non-Employee Director for any reason
(except for Cause) within one (1) year after the effective date of the Change in
Control, (ii) death or Disability of the Participant, or (iii) subject to Board
approval, at such other times as the Committee, in its discretion, determines.

ARTICLE III

INCENTIVE OPTIONS

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Article III, all the provisions of Article
II shall be applicable to Incentive Options. Options which are specifically
designated as Non-Qualified Options shall not be subject to the terms of this
Section III.

3.1 Eligibility. Incentive Options may only be granted to Employees.

3.2 Exercise Price. The exercise price per Share shall not be less than one
hundred percent (100%) of the FMV Per Share on the option grant date.

3.3 Dollar Limitation. The aggregate Fair Market Value (determined as of the
respective date or dates of grant) of shares of Common Stock for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one (1) calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.



--------------------------------------------------------------------------------

3.4 10% Stockholder. If any Employee to whom an Incentive Option is granted owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any “parent corporation” of the
Company (as defined in Section 424(e) of the Code) or any “subsidiary
corporation” of the Company (as defined in Section 424(f) of the Code), then the
exercise price per share shall not be less than one hundred ten percent
(110%) of the FMV Per Share on the date of grant and the option term shall not
exceed five (5) years measured from the date of grant. For purposes of the
immediately preceding sentence, the attribution rules under Section 424(d) of
the Code shall apply for purposes of determining an Employee’s ownership.

3.5 Options Not Transferable. No Incentive Option granted hereunder shall be
transferable other than by will or by the laws of descent and distribution and
shall be exercisable during the Optionee’s lifetime only by such Optionee.

3.6 Compliance with 422. All Options that are intended to be Incentive Stock
Options shall be designated as such in the Option grant and in all respects
shall be issued in compliance with Code Section 422. The maximum aggregate
number of Incentive Stock Options that may be issued under the Plan is the same
number as the aggregate number of shares of Common Stock that may be issued
under the Plan, which is 3,250,000 shares of Common Stock, or such greater
number which corresponds to any future increase in the available shares
authorized under the terms of the Plan.

3.7 Limitations on Exercise. No Incentive Option shall be exercisable more than
three (3) months after the Optionee ceases to be an Employee for any reason
other than death or Disability, or more than one (1) year after the Optionee
ceases to be an Employee due to death or Disability.

ARTICLE IV

PURCHASED STOCK

4.1 Eligible Persons. Subject to approval by the Board, the Committee shall have
the authority to sell shares of Common Stock to such Employees and Non-Employee
Directors of the Company or its Affiliates as may be selected by it, on such
terms and conditions as it may establish, subject to the further provisions of
this Article IV. Each issuance of Common Stock under this Plan shall be
evidenced by an agreement which shall be subject to applicable provisions of
this Plan and to such other provisions not inconsistent with this Plan as the
Committee may recommend and the Board may approve for the particular sale
transaction.

4.2 Purchase Price. Subject to approval by the Board, the price per share of
Common Stock to be purchased by a Participant under this Plan shall be
determined by the Committee, and may be less than, but shall not greater than
the FMV Per Share at the time of purchase.

4.3 Payment of Purchase Price. Payment of the purchase price of Purchased Stock
under this Plan shall be made in full in cash.

ARTICLE V

BONUS STOCK

The Committee may, from time to time and subject to the provisions of the Plan
and approval by the Board, grant shares of Bonus Stock to Employees and
Non-Employee Directors. Such grants of Bonus Stock shall be in consideration of
performance of services by the Participant without additional consideration
except as may be required by the Committee or pursuant to Article XI. Bonus
Stock shall be shares of Common Stock that are not subject to a Restricted
Period under Article VII. Except as may otherwise be required under Section 409A
of the Code, payment of Bonus Stock shall be made by the later of (i) the date
that is 2 1/2 months after the end of the Participant’s first taxable year in
which the Bonus Stock is earned under the Plan or (ii) the date that is 2 1/2
months after the end of the Company’s first taxable year in which the Bonus
Stock is earned under the Plan, and such payment shall not be subject to any
election by the Participant to defer the payment to a later period.



--------------------------------------------------------------------------------

ARTICLE VI

STOCK APPRECIATION RIGHTS AND PHANTOM STOCK

6.1 Stock Appreciation Rights. All Employees and Non-Employee Directors shall be
eligible to receive grants of Stock Appreciation Rights on the following terms
and conditions.

(a) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the FMV Per Share on the date of exercise over (B) the grant price of the
Stock Appreciation Right as determined by the Committee, which shall not be less
than the FMV Per Share on the date of grant (the “Spread”). Notwithstanding the
foregoing, the Award may provide, that the Spread covered by a Stock
Appreciation Right may not exceed a specified amount.

(b) Rights Related to Options. A Stock Appreciation Right granted in connection
with an Option shall entitle a Participant, upon exercise thereof, to surrender
that Option or any portion thereof, to the extent unexercised, and to receive
payment of the amount of the Spread computed pursuant to Subsection 6.1(a)
hereof. That Option shall then cease to be exercisable to the extent
surrendered.

(c) Terms. The Award shall set forth the time or times at which and the
circumstances under which a Stock Appreciation Right may be exercised in whole
or in part (including based on achievement of performance goals and/or future
service requirements), the method of exercise, whether or not a Stock
Appreciation Right shall be in tandem or in combination with any other Award,
and any other terms and conditions of any Stock Appreciation Right.

6.2 Phantom Stock Awards. All Employees and Non-Employee Directors shall be
eligible to receive grants of Phantom Stock Awards, which are rights to receive
cash or Common Stock equal to the Fair Market Value of specified number of
shares of Common Stock at the end of a specified deferral period, subject to the
following terms and conditions:

(a) Award and Restrictions. Satisfaction (vesting) of a Phantom Stock Award
shall occur upon expiration of the deferral period specified for such Phantom
Stock Award. In addition, Phantom Stock Awards shall be subject to such
restrictions (which may include a risk of forfeiture), if any, as the Committee
(with Board approval) may impose, which restrictions may lapse at the expiration
of the deferral period or at earlier specified times (including based on
achievement of performance goals and/or future service requirements), separately
or in combination, installments or otherwise, as the Committee (with Board
approval) may determine. Phantom Stock Awards shall not be transferable (other
than by will or the laws of descent and distribution).

(b) Forfeiture. Except as otherwise may be set forth in any Award, employment or
other agreement pertaining to a Phantom Stock Award, upon termination of
employment or services during the applicable deferral period or portion thereof
to which forfeiture conditions apply, all Phantom Stock Awards that are at that
time subject to a deferral period (other than a deferral at the election of the
Participant) shall be forfeited; provided that the Committee (with Board
approval) may provide, by rule or regulation or in any Award agreement, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Phantom Stock Awards shall be waived in whole or in part in the
event of terminations resulting from specified causes, and the Committee (with
Board approval) may in other cases waive in whole or in part the forfeiture of
Phantom Stock Awards.

(c) Performance Goals. To the extent that any Award granted pursuant to this
Article VI is intended to constitute performance-based compensation for purposes
of Section 162(m) of the Code, the grant or settlement of the Award shall be
subject to the achievement of performance goals determined and applied in a
manner consistent with Section 8.2.

(d) Timing of Distributions. Upon the vesting of a Phantom Stock Award, such
vested portion shall be paid to the Participant in a single lump sum no later
than the fifteenth (15th) day of the third (3rd) month following the date on
which such vesting occurs and the restrictions lapse. Should the Participant die
before receiving all amounts payable hereunder, the balance shall be paid to the
Participant’s estate by this date.

(e) Unsecured General Creditor. Participant’s rights to any Phantom Stock Award
shall not rise above those of a general unsecured creditor of the Company.



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED STOCK

7.1 Eligible Persons. All Employees and Non-Employee Directors shall be eligible
to receive grants of Restricted Stock.

7.2 Restricted Period and Vesting.

(a) The Restricted Stock shall be subject to such forfeiture restrictions
(including, without limitation, limitations that qualify as a “substantial risk
of forfeiture” within the meaning given to that term under Section 83 of the
Code) and restrictions on transfer by the Participant and repurchase by the
Company as shall be set forth in such Award. Prior to the lapse of such
restrictions the Participant shall not be permitted to transfer such shares. The
Company shall have the right to repurchase or recover such shares for the amount
of cash paid therefor, if any, if (i) the Participant shall terminate Employment
from or services to the Company prior to the lapse of such restrictions under
circumstances that do not cause such restrictions to lapse or (ii) the
Restricted Stock is forfeited by the Participant pursuant to the terms of the
Award.

(b) Notwithstanding the foregoing, unless the Award specifically provides
otherwise, all Restricted Stock not otherwise vested shall vest upon
(i) termination, resignation or removal of an Employee or Non-Employee Director
for any reason (except for Cause) within one (1) year after the effective date
of a Change in Control, (ii) death or Disability of the Participant, or
(iii) subject to Board approval, at such other times as the Committee, in its
discretion, determines.

(c) Each certificate representing Restricted Stock awarded under the Plan shall
be registered in the name of the Participant and, during the Restricted Period,
shall be left in deposit with the Company and a stock power endorsed in blank
until such time as the restrictions on transfer have lapsed. The grantee of
Restricted Stock shall have all the rights of a stockholder with respect to such
shares including the right to vote and the right to receive dividends or other
distributions paid or made with respect to such shares. Any certificate or
certificates representing shares of Restricted Stock shall bear a legend similar
to the following:

The shares represented by this certificate have been issued pursuant to the
terms of the Dune Energy, Inc. 2012 Stock Incentive Plan (as amended and
restated) and may not be sold, pledged, transferred, assigned or otherwise
encumbered in any manner except as is set forth in the terms of such Plan or
award dated             , 2        .

ARTICLE VIII

PERFORMANCE AWARDS

8.1 Performance Awards. All Employees and Non-Employee Directors shall be
eligible to receive Performance Awards. Performance Awards may be based on
performance criteria measured over a period of not less than one year and not
more than ten years. The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to increase the amounts
payable under any Award subject to performance conditions except as limited
under Section 8.2 in the case of a Performance Award granted to a Covered
Employee.

8.2 Performance Goals. The grant and/or settlement of a Performance Award shall
be contingent upon terms set forth in this Section 8.2.

(a) General. The performance goals for Performance Awards shall consist of one
or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee and approved by
the Board. In the case of any Award that is intended to comply with
Section 162(m) of the Code that is granted to a Covered Employee, performance
goals shall be designed to be objective and shall otherwise meet the
requirements of Section 162(m) of the Code and regulations thereunder (including
Treasury Regulations sec. 1.162-27 and successor regulations thereto), including
the requirement that the level or levels of performance are such that the
achievement of performance goals is “substantially uncertain” at the time of
grant. Performance Awards shall be granted and/or settled upon achievement of
any one or more such performance goals. Performance goals may differ among
Performance Awards granted to any one Participant or for Performance Awards
granted to different Participants. In the case of any Award



--------------------------------------------------------------------------------

that is intended to comply with Section 162(m) of the Code, the value of any
cash-denominated Performance Award issued to any one Covered Employee in any one
year shall not exceed $1,000,000, and in the case of any stock-denominated
Performance Award (other than an option or Stock Appreciation Right), the
maximum number of shares of Common Stock that may be granted to any one Covered
Employee in any one calendar year shall not exceed 1,000,000 shares.

(b) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries, divisions
or business or geographical units of the Company (except with respect to the
total stockholder return and earnings per share criteria), shall be used in
establishing performance goals for Performance Awards granted to a Participant:

(i) Total shareholder return;

(ii) Return on assets, equity, capital, capital employed, or investment;

(iii) Pre-tax or after-tax profit levels, including: earnings per share;
earnings before interest and taxes; earnings before interest, taxes,
depreciation, and amortization; net operating profits after tax, and net income;

(iv) Cash flow, free cash flow, and cash flow return on investment;

(v) Operational measures including growth in reserves for the prior period and
percentage or absolute increase in production for the prior period;

(vi) Levels of cost including finding and development costs, and cash costs
(interest expense, G&A, and LOE) expressed in relationship to Mcfe/produced
during the Performance Period.

Any of the above goals shall be determined on the absolute or relative basis or
as compared to the performance of a published or special index including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of comparable
companies.

(c) Performance Period; Timing for Establishing Performance Goals. In the case
of any Award that is intended to comply with Section 162(m) of the Code that is
granted to a Covered Employee: (i) achievement of performance goals in respect
of Performance Awards shall be measured over a performance period of not less
than one year and not more than ten years, as specified in the Award, and
(ii) such performance goals shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under Section 162(m) of the Code.

(d) Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of
Performance Awards payable to each Participant based upon achievement of
business criteria over a performance period. Except as may otherwise be required
under Section 409A of the Code, payment described in the immediately preceding
sentence shall be made by the later of (i) the date that is 2 1/2 months after
the end of the Participant’s first taxable year in which the Performance Award
is earned under the Plan or (ii) the date that is 2 1/2 months after the end of
the Company’s first taxable year in which the Performance Award is earned under
the Plan, and such payment shall not be subject to any election by the
Participant to defer the payment to a later period. The Committee may not
exercise discretion to increase any such amount payable in respect of a
Performance Award to a Covered Employee if such Award states that it is intended
to comply with Section 162(m) of the Code. The Award shall specify the
circumstances in which such Performance Awards shall be paid or forfeited in the
event of termination of employment by the Participant prior to the end of a
performance period or settlement of Performance Awards.

(e) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award, and the
achievement of performance goals relating to Performance Awards shall be made in
writing in the case of any Award granted to a Participant and shall be subject
to approval by the Board. The Committee may not delegate any responsibility
relating to any Performance Awards to a Covered Employee.

(f) Status of Performance Awards under Section 162(m) of the Code. It is the
intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code and regulations thereunder (including Treasury
Regulations sec. 1.162-27 and successor regulations thereto) shall, if so
designated by the Committee,



--------------------------------------------------------------------------------

constitute “performance-based compensation” within the meaning of Section 162(m)
of the Code and regulations thereunder. Accordingly, the terms of this
Section 8.2 shall be interpreted in a manner consistent with Section 162(m) of
the Code and regulations thereunder. The foregoing notwithstanding, because the
Committee cannot determine with certainty whether a given Participant will be a
Covered Employee with respect to a fiscal year that has not yet been completed,
the term Covered Employee as used herein shall mean only a person designated by
the Committee, at the time of grant of a Performance Award, who is likely to be
a Covered Employee with respect to that fiscal year. If any provision of the
Plan as in effect on the date of adoption or any agreements relating to
Performance Awards that are designated as intended to comply with Section 162(m)
of the Code does not comply or is inconsistent with the requirements of
Section 162(m) of the Code or regulations thereunder, such provision shall be
construed or deemed amended to the extent necessary to conform to such
requirements.

ARTICLE IX

OTHER STOCK OR PERFORMANCE BASED AWARDS

All Employees and Non-Employee Directors are eligible to receive Other Stock or
Performance-Based Awards, which shall consist of a right which (i) is not an
Award described in any other Article and (ii) is denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock (including, without limitation, securities convertible
into shares of Common Stock) or cash as are deemed by the Committee to be
consistent with the purposes of the Plan. Subject to the terms of the Plan and
approval by the Board, the Committee shall determine the terms and conditions of
any such Other Stock or Performance-Based Award. To the extent that any such
Award includes a vesting schedule, except as may otherwise be required under
Section 409A of the Code, payment of such Award shall be made by the later of
(i) the date that is 2 1/2 months after the end of the Participant’s first
taxable year in which the Award is earned under the Plan or (ii) the date that
is 2 1/2 months after the end of the Company’s first taxable year in which the
Award is earned under the Plan, and such payment shall not be subject to any
election by the Participant to defer the payment to a later period. Any Other
Stock or Performance-Based Awards not subject to a vesting schedule shall
include distribution provisions compliant with Section 409A of the Code.

ARTICLE X

CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS

10.1 General. Awards shall be evidenced by a written agreement or other document
and may be granted on the terms and conditions set forth herein. All Awards and
any amendments thereto shall be subject to the approval of the Board. Any Award
or the exercise thereof, shall be subject to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
(with Board approval) shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment by the Participant and terms
permitting a Participant to make elections relating to his or her Award. The
terms, conditions and/or restrictions contained in an Award may differ from the
terms, conditions and restrictions contained in any other Award.

Subject to approval by the Board, the Committee may, without the consent of the
holder of the Award, amend, modify or terminate an Award; provided, however, no
amendment, modification or termination of an Award shall not, without the
consent of the holder of the Award, reduce or diminish the value of such Award
determined as if the Award was exercised, vested, cashed-in, paid or otherwise
settled on the date of such amendment or termination. Subject to the approval of
the Board and the terms of the Plan or Award, the Committee shall retain the
power and discretion to accelerate or waive, at any time, any term or condition
of an Award that is not mandatory under the Plan; provided, however, that the
Committee shall not have a discretion to accelerate or waive any term or
condition of an Award that is intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code if such discretion
would cause the Award not to so qualify. Except in cases in which the Committee
is authorized to require other forms of consideration under the Plan, or to the
extent other forms of consideration must be paid to satisfy the requirements of
the Delaware General Corporation Law, no consideration other than services may
be required for the grant of any Award.

10.2 Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to
Section 2.4 of the Plan, Awards granted under the Plan may be granted either
alone or in addition to, in tandem with, or in substitution or exchange for, any
other Award or any award granted under another plan of the Company, any
Affiliate, or any business entity



--------------------------------------------------------------------------------

to be acquired by the Company or an Affiliate, or any other right of a
Participant to receive payment from the Company or any Affiliate. Such
additional, tandem and substitute or exchange Awards may be granted at any time.
If an Award is granted in substitution or exchange for another Award, the
Committee shall require the surrender of such other Award for cancellation in
consideration for the grant of the new Award. In addition, Awards may be granted
in lieu of cash compensation, including in lieu of cash amounts payable under
other plans of the Company or any Affiliate. Any such action contemplated under
this Section 10.2 shall be effective only to the extent that such action will
not cause (i) the holder of the Award to lose the protection of Section 16(b) of
the Exchange Act and rules and regulations promulgated thereunder, or (ii) any
Award that is designed to qualify payments thereunder as performance-based
compensation as defined in Section 162(m) of the Code to fail to qualify as such
performance-based compensation.

10.3 Term of Awards. In no event shall the term of any Award exceed a period of
ten years (or such shorter terms as may be required in respect of an Incentive
Option under Section 422 of the Code).

10.4 Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award agreement, payments to be made by the Company
upon the exercise of an Option or other Award or settlement of an Award shall be
made in a single payment. The settlement of any Award may, subject to any
limitations set forth in the Award agreement, be accelerated and cash paid in
lieu of shares in connection with such settlement. Awards granted pursuant to
Article VI or VIII of the Plan may be payable in shares to the extent permitted
by the terms of the applicable Award agreement. Installment or deferred payments
may be provided for in the Award agreement or permitted with the consent or at
the election of the Participant. Payments may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of amounts in respect of installment
or deferred payments denominated in shares. Any deferral shall only be allowed
as is provided in a separate deferred compensation plan adopted by the Company.
The Plan shall not constitute an “employee benefit plan” for purposes of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.

10.5 Vested and Unvested Awards. After the satisfaction of all of the terms and
conditions set by the Committee with respect to an Award of (i) Restricted
Stock, a certificate, without the legend set forth in Section 7.2, for the
number of shares that are no longer subject to such restrictions, terms and
conditions shall be delivered to the Employee, (ii) Phantom Stock, to the extent
not paid in cash, a certificate for the number of shares equal to the number of
shares of Phantom Stock earned, and (iii) Stock Appreciation Rights or
Performance Awards, cash and/or a certificate for the number of shares equal in
value to the number of Stock Appreciation Rights or amount of Performance Awards
vested shall be delivered to the Participant. The number of shares of Common
Stock which shall be issuable upon exercise of a Stock Appreciation Right or
earning of a Performance Award shall be determined by dividing (1) by (2) where
(1) is the number of shares of Common Stock as to which the Stock Appreciation
Right is exercised multiplied by the Spread or the amount of Performance Award
that is earned and payable, as applicable, and (2) is the FMV Per Share of
Common Stock on the date of exercise of the Stock Appreciation Right or the date
the Performance Award is earned and payable, as applicable.

10.6 Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b) of
the Exchange Act pursuant to an applicable exemption (except for transactions
acknowledged by the Participant in writing to be non-exempt). Accordingly, if
any provision of this Plan or any Award agreement does not comply with the
requirements of Rule 16b-3 (as promulgated under the Exchange Act) as then
applicable to any such transaction, such provision shall be construed or deemed
amended to the extent necessary to conform to the applicable requirements of
Rule 16b-3 so that such Participant shall avoid liability under Section 16(b) of
the Exchange Act.

10.7 Securities Requirements. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then-applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction and by any stock
market or exchange upon which the Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the grantee to take any reasonable
action to meet such requirements. The Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of shares pursuant
to an Award to comply with any law or regulation described in the second
preceding sentence.



--------------------------------------------------------------------------------

10.8 Transferability.

(a) Non-Transferable Awards. Except as otherwise specifically provided in the
Plan, no Award and no right under the Plan, contingent or otherwise, other than
Purchased Stock, Bonus Stock or Restricted Stock as to which restrictions have
lapsed, will be (i) assignable, saleable, or otherwise transferable by a
Participant except by will or by the laws of descent and distribution or
pursuant to a domestic relations order, or (ii) subject to any encumbrance,
pledge or charge of any nature. No transfer by will or by the laws of descent
and distribution shall be effective to bind the Company unless the Committee
shall have been furnished with a copy of the deceased Participant’s will or such
other evidence as the Committee may deem necessary to establish the validity of
the transfer. Any attempted transfer in violation of this Section 10.8(a) shall
be void and ineffective for all purposes.

(b) Ability to Exercise Rights. Except as otherwise specifically provided under
the Plan, only the Participant or his guardian (if the Participant becomes
Disabled), or in the event of his death, his legal representative or
beneficiary, may exercise Options, receive cash payments and deliveries of
shares, or otherwise exercise rights under the Plan. The executor or
administrator of the Participant’s estate, or the person or persons to whom the
Participant’s rights under any Award will pass by will or the laws of descent
and distribution, shall be deemed to be the Participant’s beneficiary or
beneficiaries of the rights of the Participant hereunder and shall be entitled
to exercise such rights as are provided hereunder.

10.9 Rights as a Stockholder.

(a) No Stockholder Rights. Except as otherwise provided in Section 7.2(c), a
Participant who has received a grant of an Award or a transferee of such
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock until such person becomes the holder of record. Except as otherwise
provided in Section 7.2(c), no adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities, or other property) or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued.

10.10 Listing and Registration of Shares of Common Stock. The Company, in its
discretion, may postpone the issuance and/or delivery of shares of Common Stock
upon any exercise of an Award until completion of such stock exchange listing,
registration, or other qualification of such shares under any state and/or
federal law, rule or regulation as the Company may consider appropriate, and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the shares in compliance with applicable laws, rules and
regulations.

10.11 Termination of Employment, Death and Disability.

(a) Termination of Employment. Except as otherwise provided in the Award or in
this Section 10.11, if Employment of an Employee or service of a Non-Employee
Director is terminated under circumstances that do not cause the Participant to
become fully vested in the Award, any nonvested Award granted pursuant to the
Plan outstanding at the time of such termination and all rights thereunder shall
wholly and completely terminate and no further vesting shall occur. Any vested
Award shall expire on the earlier of (A) the expiration date set forth in the
Award; or (B) the expiration of twelve (12) months after the date of termination
of Employment or service in the case of any Award other than an Incentive Option
or three (3) months after the date of termination of Employment in the case of
an Incentive Option; provided, however, that in the event of death or Disability
of a Participant after termination of employment or service and before the
expiration of such Award the expiration of the Award shall occur twelve months
after the date of such death or Disability; and provided further, however, that
in the event of termination of an Employee or removal of a Director for Cause,
such Awards shall expire at 12:01 a.m. on the date of termination.

(b) Continuation. The Committee, subject to the approval of the Board, may
provide for the continuation of any Award for such period and upon such terms
and conditions as are determined by the Committee and approved by the Board in
the event that a Participant ceases to be an Employee or Non-Employee Director.

10.12 Change in Control. Unless otherwise provided in the Award and subject to
approval by the Board, in the event of a Change in Control:

(i) the Committee may accelerate vesting and the time at which all Options and
Stock Appreciation Rights then outstanding may be exercised;



--------------------------------------------------------------------------------

(ii) the Committee may waive all restrictions and conditions of all Restricted
Stock and Phantom Stock then outstanding with the result that those types of
Awards shall be deemed satisfied, and the Restriction Period or other
limitations on payment in full with respect thereto shall be deemed to have
expired, as of the date of the Change in Control, with such payment made within
45 days after the date of the Change in Control; and

(iii) the Committee may determine to amend Performance Awards and Other Stock or
Performance-Based Awards, or substitute new Performance Awards and Other Stock
or Performance-Based Awards in consideration of cancellation of outstanding
Performance Awards and any Other Stock or Performance-Based Awards, in order to
ensure that such Awards shall become fully vested, deemed earned in full, with
such payment made within 45 days after the date of the Change in Control,
without regard to payment schedules and notwithstanding that the applicable
performance cycle, retention cycle or other restrictions and conditions shall
not have been completed or satisfied.

Notwithstanding the above provisions of this Section 10.12, the Committee shall
not be required to take any action described in the preceding provisions of this
Section 10.12 and any decision made by the Committee not to take some or all of
the actions described in the preceding provisions of this Section 10.12 shall be
final, binding and conclusive with respect to the Company and all other
interested persons.

10.13 Adjustments.

In the event that at any time after the Effective Date the outstanding shares of
Common Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, combination of
shares or the like, the Committee shall make an appropriate and equitable
adjustment in the number and kind of shares and the exercise price with respect
to any Awards as provided in Section 1.3; provided however, that the Committee
shall not take any actions otherwise under this Section 10.13 to the extent such
action would cause (A) the application of Section 409A of the Code to the Award
or (B) create adverse tax consequences under Section 409A of the Code should
that Code Section apply to the Award.

ARTICLE XI

WITHHOLDING FOR TAXES

Any issuance of Common Stock pursuant to the exercise of an Option or payment of
any other Award under the Plan shall not be made until appropriate arrangements
satisfactory to the Company have been made for the payment of any tax amounts
(federal, state, local or other) that may be required to be withheld or paid by
the Company with respect thereto. Such arrangements may, at the discretion of
the Committee, include allowing the person to tender to the Company shares of
Common Stock owned by the person (provided, that such tendered shares of Common
Stock have been owned on a fully vested basis by the person for more than six
(6) months prior to exercise), or to request the Company to withhold shares of
Common Stock being acquired pursuant to the Award, whether through the exercise
of an Option or as a distribution pursuant to the Award, which have an aggregate
FMV Per Share as of the date of such withholding that is not greater than the
sum of all tax amounts to be withheld with respect thereto, together with
payment of any remaining portion of such tax amounts in cash or by check payable
and acceptable to the Company.

Notwithstanding the foregoing, if on the date of an event giving rise to a tax
withholding obligation on the part of the Company the person is an officer or
individual subject to Rule 16b-3, such person may direct that such tax
withholding be effectuated by the Company withholding the necessary number of
shares of Common Stock (at the tax rate required by the Code) from such Award
payment or exercise.

ARTICLE XII

MISCELLANEOUS

12.1 No Rights to Awards. No Participant or other person shall have any claim to
be granted any Award, there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards and the terms and conditions
of Awards need not be the same with respect to each recipient.



--------------------------------------------------------------------------------

12.2 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or any Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.

12.3 Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with applicable federal law and the laws of the State of Delaware, without
regard to any principles of conflicts of law.

12.4 Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Participant or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Participant or Award and the remainder of the Plan and
any such Award shall remain in full force and effect.

12.5 Other Laws. The Company may refuse to issue or transfer any shares or other
consideration under an Award if it determines that the issuance of transfer or
such shares or such other consideration might violate any applicable law.

12.6 Code Section 409A. Notwithstanding any other provision of the Plan to the
contrary, any Award subject to Section 409A of the Code is intended to satisfy
the application of Section 409A of the Code to the Award.

12.7 No Guarantee of Tax Consequences. None of the Board, the Company nor the
Committee makes any commitment or guarantee that any federal, state or local tax
treatment will (or will not) apply or be available to any person participating
or eligible to participate hereunder.

12.8 Specified Employee under 409A. Subject to any other restrictions or
limitations contained herein, in the event that a “specified employee” (as
defined under Section 409A) becomes entitled to a payment under the Plan which
is subject to Section 409A of the Code on account of a “separation from service”
(as defined under Section 409A), such payment shall not occur until the date
that is six months plus one day from the date of such Separation from Service.
Any amount that is otherwise payable within the six month period described
herein will be aggregated and paid in a lump sum without interest.